Exhibit 10.7

EMPLOYMENT AGREEMENT

DATED FEBRUARY 1, 2013

BETWEEN NAN STUTZ AND THE TJX COMPANIES, INC.



--------------------------------------------------------------------------------

INDEX

 

         PAGE   1.  

EFFECTIVE DATE; TERM OF AGREEMENT

     1    2.  

SCOPE OF EMPLOYMENT

     1    3.  

COMPENSATION AND BENEFITS

     2    4.  

TERMINATION OF EMPLOYMENT; IN GENERAL

     3    5.  

BENEFITS UPON NON-VOLUNTARY TERMINATION OF EMPLOYMENT

     3    6.  

OTHER TERMINATION

     6    7.  

CHANGE OF CONTROL

     6    8.  

AGREEMENT NOT TO SOLICIT OR COMPETE

     7    9.  

ASSIGNMENT

     10    10.  

NOTICES

     10    11.  

WITHHOLDING; CERTAIN TAX MATTERS

     10    12.  

RELEASE

     11    13.  

GOVERNING LAW

     11    14.  

ARBITRATION

     11    15.  

TERMINATION OF EMPLOYMENT AND SEPARATION FROM SERVICE

     12    16.  

ENTIRE AGREEMENT

     13    EXHIBIT A Certain Definitions      A-1    EXHIBIT B Definition of
“Change of Control”      B-1    EXHIBIT C Change of Control Benefits      C-1   

 

-i-



--------------------------------------------------------------------------------

NAN STUTZ

EMPLOYMENT AGREEMENT

AGREEMENT dated February 1, 2013 between Nan Stutz (“Executive”) and The TJX
Companies, Inc., a Delaware corporation whose principal office is in Framingham,
Massachusetts 01701 (the “Company”).

RECITALS

The Company and Executive intend that Executive shall be employed by the Company
on the terms set forth below and, to that end, deem it desirable and appropriate
to enter into this Agreement.

AGREEMENT

The parties hereto, in consideration of the mutual agreements hereinafter
contained, agree as follows:

1. EFFECTIVE DATE; TERM OF AGREEMENT. This Agreement shall become effective as
of February 3, 2013 (the “Effective Date”). Upon effectiveness of this Agreement
on the Effective Date, the Employment Agreement between the Company and
Executive dated as of January 29, 2010 and restated on January 28, 2011 (as
restated, the “Prior Agreement”) shall terminate and be of no further force and
effect. Subject to earlier termination as provided herein, Executive’s
employment hereunder shall continue on the terms provided herein until
January 30, 2016 (the “End Date”). The period of Executive’s employment by the
Company from and after the Effective Date, whether under this Agreement or
otherwise, is referred to in this Agreement as the “Employment Period.” This
Agreement is intended to comply with the applicable requirements of Section 409A
and shall be construed accordingly.

2. SCOPE OF EMPLOYMENT.

(a) Nature of Services. Executive shall diligently perform such duties and
assume such responsibilities as shall from time to time be specified by the
Company.

(b) Extent of Services. Except for illnesses and vacation periods, Executive
shall devote substantially all her working time and attention and her best
efforts to the performance of her duties and responsibilities under this
Agreement. However, Executive may (i) make any passive investments where she is
not obligated or required to, and shall not in fact, devote any managerial
efforts, (ii) subject to approval by the Board or a committee thereof (which
approval shall not be unreasonably withheld or withdrawn), participate in
charitable or community activities or in trade or professional organizations, or
(iii) subject to approval by the Board or a committee thereof (which approval
shall not be unreasonably withheld or withdrawn), hold

 

-1-



--------------------------------------------------------------------------------

directorships in public companies, except only that the Board or such committee
shall have the right to limit such services as a director or such participation
in charitable or community activities or in trade or professional organizations
whenever the Board or such committee shall believe that the time spent on such
activities infringes in any material respect upon the time required by Executive
for the performance of her duties under this Agreement or is otherwise
incompatible with those duties.

3. COMPENSATION AND BENEFITS.

(a) Base Salary. Executive shall be paid a base salary at the rate hereinafter
specified, such Base Salary to be paid in the same manner and at the same times
as the Company shall pay base salary to other executive employees. The rate at
which Executive’s Base Salary shall be paid shall be $700,000 per year or such
other rate (not less than $700,000 per year) as the Committee may determine
after Committee review not less frequently than annually.

(b) Existing Awards. Reference is made to outstanding awards to Executive of
stock options and of performance-based restricted stock made prior to the
Effective Date under the Company’s Stock Incentive Plan (as it may be amended
and including any successor, the “Stock Incentive Plan”), to the award
opportunity granted to Executive for FYE 2013 under the Company’s Management
Incentive Plan (“MIP”), and to award opportunities granted to Executive under
the Company’s Long Range Performance Incentive Plan (“LRPIP”) for cycles
beginning before the Effective Date. Each of such awards outstanding immediately
prior to the Effective Date shall continue for such period or periods and in
accordance with such terms as are set out in the applicable grant, award
certificate, award agreement, and other governing documents relating to such
awards, and shall not be affected by the terms of this Agreement except as
otherwise expressly provided herein.

(c) New Stock Awards. Consistent with the terms of the Stock Incentive Plan,
during the Employment Period, Executive will be entitled to stock-based awards
under the Stock Incentive Plan at levels commensurate with her position and
responsibilities and subject to such terms as shall be established by the
Committee. With respect to Stock Incentive Plan awards described in Section 3(b)
(Existing Awards) and this Section 3(c) (New Stock Awards), Executive will be
entitled to tender shares of Company common stock not then subject to
restrictions under any Company plan, or to have shares of stock deliverable
under the awards held back, in satisfaction of the minimum withholding taxes
required in respect of income realized in connection with the awards.

(d) LRPIP. During the Employment Period, Executive will be eligible to
participate in annual grants under LRPIP at a level commensurate with her
position and responsibilities and subject to such terms as shall be established
by the Committee.

(e) MIP. During the Employment Period, Executive will be eligible to participate
in annual awards under MIP at a level commensurate with her position and
responsibilities and subject to such terms as shall be established by the
Committee.

 

-2-



--------------------------------------------------------------------------------

(f) Qualified Plans; Other Deferred Compensation Plans. Executive shall be
entitled during the Employment Period to participate in the Company’s
tax-qualified retirement and profit-sharing plans, and in the ESP, in each case
in accordance with the terms of the applicable plan (including, for the
avoidance of doubt and without limitation, the amendment and termination
provisions thereof).

(g) Policies and Fringe Benefits. Executive shall be subject to Company policies
applicable to its executives generally and shall be entitled to receive all such
fringe benefits as the Company shall from time to time make available to other
executives generally (subject to the terms of any applicable fringe benefit
plan).

(h) Other. The Company is entitled to terminate Executive’s employment
notwithstanding the fact that Executive may lose entitlement to benefits under
the arrangements described above. Upon termination of her employment, Executive
shall have no claim against the Company for loss arising out of ineligibility to
exercise any stock options granted to her or otherwise in relation to any of the
stock options or other stock-based awards granted to Executive, and the rights
of Executive shall be determined solely by the rules of the relevant award
document and plan.

4. TERMINATION OF EMPLOYMENT; IN GENERAL.

(a) The Company shall have the right to end Executive’s employment at any time
and for any reason, with or without Cause.

(b) Executive’s employment shall terminate upon written notice by the Company to
Executive (or, if earlier, to the extent consistent with the requirements of
Section 409A, upon the expiration of the twenty-nine (29)-month period
commencing upon Executive’s absence from work) if, by reason of Disability,
Executive is unable to perform her duties for at least six continuous months.
Any termination pursuant to this Section 4(b) shall be treated for purposes of
Section 5 and the definition of “Change of Control Termination” at subsection
(f) of Exhibit A as a termination by reason of Disability.

(c) Whenever her employment shall terminate, Executive shall resign (or, in the
absence of an affirmative resignation, shall be deemed to have resigned) all
offices or other positions she shall hold with the Company and any affiliated
corporations. For the avoidance of doubt, the Employment Period shall terminate
upon termination of Executive’s employment for any reason.

5. BENEFITS UPON NON-VOLUNTARY TERMINATION OF EMPLOYMENT OR UPON EXPIRATION OF
THE AGREEMENT.

(a) Certain Terminations Prior to the End Date. If the Employment Period shall
have terminated prior to the End Date by reason of (I) death or Disability of
Executive, (II) termination by the Company for any reason other than Cause or
(III) a Constructive Termination, then all compensation and benefits for
Executive shall be as follows:

(i) For a period of twenty-four (24) months after the Date of Termination (the
“termination period”), the Company will pay to Executive or her legal
representative, without reduction for compensation earned from other employment
or self employment, continued Base Salary at the rate in effect at termination
of employment in accordance with its regular payroll practices for executive
employees of the Company (but not less frequently than monthly); provided, that
if Executive is a Specified Employee at the relevant time, the Base Salary that
would otherwise be payable during the six-month period beginning on the Date of
Termination shall instead be accumulated and paid, without interest, in a lump
sum on the date that is six (6) months and one day after such date (or, if
earlier, the date of Executive’s death); and further provided, that if Executive
is eligible for long-term disability compensation benefits under the Company’s
long-term disability plan, the amount payable under this clause shall be paid at
a rate equal to the excess of (a) the rate of Base Salary in effect at
termination of employment, over (b) the long-term disability compensation
benefits for which Executive is approved under such plan.

 

-3-



--------------------------------------------------------------------------------

(ii) If Executive elects so-called “COBRA” continuation of group health plan
coverage provided pursuant to Part 6 of Subtitle B of Title I of the Employee
Retirement Income Security Act of 1974, as amended, there shall be added to the
amounts otherwise payable under Section 5(a)(i) above, during the continuation
of such coverage, an amount (grossed up for federal and state income taxes)
equal to the participant cost of such coverage, except to the extent that
Executive shall obtain no less favorable coverage from another employer or from
self-employment in which case such additional payments shall cease immediately.
For the avoidance of doubt, Executive shall not be eligible for continuation of
group health plan coverage from and after the Date of Termination except for any
“COBRA” continuation as described in this Section 5(a)(ii).

(iii) The Company will pay to Executive or her legal representative, without
offset for compensation earned from other employment or self-employment, (A) any
unpaid amounts to which Executive is entitled under MIP for the fiscal year of
the Company ended immediately prior to Executive’s termination of employment,
plus (B) any unpaid amounts owing with respect to LRPIP cycles in which
Executive participated and which were completed prior to termination. These
amounts will be paid at the same time as other awards for such prior year or
cycle are paid.

(iv) For any MIP performance period in which Executive participates that begins
before and ends after the Date of Termination, and at the same time as other MIP
awards for such performance period are paid, but in no event later than by the
15th day of the third month following the close of the fiscal year to which such
MIP award relates, the Company will pay to Executive or her legal
representative, without offset for compensation earned from other employment or
self-employment, an amount equal to (A) the MIP award, if any, that Executive
would have earned and been paid had she continued in office through the end of
such fiscal year, determined without regard to any adjustment for individual
performance factors, multiplied by (B) a fraction, the numerator of which is
three hundred and sixty-five (365) plus the number of days during such fiscal
year prior to termination, and the denominator of which is seven hundred and
thirty (730); provided, however, that if the Employment Period shall have
terminated by reason of Executive’s death or Disability, this clause (iv) shall
not apply and Executive instead shall be entitled to the MIP benefit described
in Section 5(a)(viii) below.

 

-4-



--------------------------------------------------------------------------------

(v) For each LRPIP cycle in which Executive participates that begins before and
ends after the Date of Termination, and at the same time as other LRPIP awards
for such cycle are paid, but in no event later than by the 15th day of the third
month following the close of the last of the Company’s fiscal years in such
cycle, the Company will pay to Executive or her legal representative, without
offset for compensation earned from other employment or self-employment, an
amount equal to (A) the LRPIP award, if any, that Executive would have earned
and been paid had she continued in office through the end of such cycle,
determined without regard to any adjustment for individual performance factors,
multiplied by (B) a fraction, the numerator of which is the number of full
months in such cycle completed prior to termination of employment and the
denominator of which is the number of full months in such cycle.

(vi) In addition, Executive or her legal representative shall be entitled to the
Stock Incentive Plan benefits described in Section 3(b) (Existing Awards) and
Section 3(c) (New Stock Awards), in each case in accordance with and subject to
the terms of the applicable arrangement, and to payment of her vested benefits,
if any, under the plans described in Section 3(f) (Qualified Plans; Other
Deferred Compensation Plans) and any vested benefits under the Company’s frozen
GDCP.

(vii) If termination occurs by reason of Disability, Executive shall also be
entitled to such compensation, if any, as is payable pursuant to the Company’s
long-term disability plan. To avoid duplication of benefits, if for any period
Executive receives long-term disability compensation payments under a long-term
disability plan of the Company as well as payments under Section 5(a)(i) above,
and if the sum of such payments for any period exceeds the payment for such
period to which Executive is entitled under Section 5(a)(i) above (determined
without regard to the second proviso set forth therein), she shall promptly pay
such excess in reimbursement to the Company.

(viii) If termination occurs by reason of death or Disability, Executive shall
also be entitled to an amount equal to Executive’s MIP Target Award for the
fiscal year in which the Date of Termination occurs (or if MIP Target Awards for
such fiscal year have not yet been granted as of the Date of Termination,
Executive’s MIP Target Award for the prior fiscal year), without proration. This
amount will be paid at the same time as other MIP awards for such performance
period are paid.

(ix) Except as expressly set forth above or as required by law, Executive shall
not be entitled to continue participation during the termination period in any
employee benefit or fringe benefit plans, except for continuation of any
automobile allowance which shall be added to the amounts otherwise payable under
Section 5(a)(i) above during the continuation of such coverage but not beyond
the end of the termination period.

(b) Termination on the End Date. Unless earlier terminated or except as
otherwise mutually agreed by Executive and the Company, Executive’s employment
with the Company

 

-5-



--------------------------------------------------------------------------------

shall terminate on the End Date. Unless the Company in connection with such
termination shall offer to Executive continued service in a position on
reasonable terms, Executive shall be treated as having been terminated under
Section 5(a)(II) on the day immediately preceding the End Date and shall be
entitled to the compensation and benefits described in Section 5(a) in respect
of such a termination, subject, for the avoidance of doubt, to the other
provisions of this Agreement including, without limitation, Section 8. If the
Company in connection with such termination offers to Executive continued
service in a position on reasonable terms, and Executive declines such service,
she shall be treated for all purposes of this Agreement as having terminated her
employment voluntarily on the End Date and she shall be entitled only to those
benefits to which she would be entitled under Section 6(a) (“Voluntary
termination of employment”). For purposes of the two preceding sentences,
“service in a position on reasonable terms” shall mean service in a position
comparable to the position in which Executive was serving immediately prior to
the End Date, as reasonably determined by the Committee.

6. OTHER TERMINATION.

(a) Voluntary termination of employment. If Executive terminates her employment
voluntarily, Executive or her legal representative shall be entitled (in each
case in accordance with and subject to the terms of the applicable arrangement)
to any Stock Incentive Plan benefits described in Section 3(b) (Existing Awards)
or Section 3(c) (New Stock Awards) and to any vested benefits under the plans
described in Section 3(f) (Qualified Plans; Other Deferred Compensation Plans)
and any vested benefits under the Company’s frozen GDCP. In addition, the
Company will pay to Executive or her legal representative any unpaid amounts to
which Executive is entitled under MIP for the fiscal year of the Company ended
immediately prior to Executive’s termination of employment, plus any unpaid
amounts owing with respect to LRPIP cycles in which Executive participated and
which were completed prior to termination, in each case at the same time as
other awards for such prior year or cycle are paid. No other benefits shall be
paid under this Agreement upon a voluntary termination of employment.

(b) Termination for Cause. If the Company should end Executive’s employment for
Cause all compensation and benefits otherwise payable pursuant to this Agreement
shall cease, other than (x) such vested amounts as are credited to Executive’s
account (but not received) under the ESP and the frozen GDCP in accordance with
the terms of those programs; (y) any vested benefits to which Executive is
entitled under the Company’s tax-qualified plans; and (z) Stock Incentive Plan
benefits, if any, to which Executive may be entitled (in each case in accordance
with and subject to the terms of the applicable arrangement) under Sections 3(b)
(Existing Awards) and 3(c) (New Stock Awards). The Company does not waive any
rights it may have for damages or injunctive relief.

7. CHANGE OF CONTROL. Upon and following a Change of Control occurring during
the Employment Period, (i) Executive’s employment under this Agreement shall
continue indefinitely without regard to the End Date or Section 5(b), subject,
however, to termination by either party or by reason of Executive’s death or
Disability in accordance with the other provisions of this Agreement; and
(ii) the provisions of Section 5 shall cease to apply in respect of any
termination of employment described therein that occurs during the Standstill
Period (but

 

-6-



--------------------------------------------------------------------------------

the provisions of Section C.1 of Exhibit C (including any reference to Section 5
therein) shall apply in respect of any such termination that qualifies as a
Change of Control Termination). Additional provisions that may be relevant upon
and following a Change of Control are found in Exhibit C.

8. AGREEMENT NOT TO SOLICIT OR COMPETE.

(a) During the Employment Period and for a period of twenty-four (24) months
thereafter (the “Nonsolicitation Period”), Executive shall not, and shall not
direct any other individual or entity to, directly or indirectly (including as a
partner, shareholder, joint venturer or other investor) (i) hire, offer to hire,
attempt to hire or assist in the hiring of, any protected person as an employee,
director, consultant, advisor or other service provider, (ii) recommend any
protected person for employment or other engagement with any person or entity
other than the Company and its Subsidiaries, (iii) solicit for employment or
other engagement any protected person, or seek to persuade, induce or encourage
any protected person to discontinue employment or engagement with the Company or
its Subsidiaries, or recommend to any protected person any employment or
engagement other than with the Company or its Subsidiaries, (iv) accept services
of any sort (whether for compensation or otherwise) from any protected person,
or (v) participate with any other person or entity in any of the foregoing
activities. Any individual or entity to which Executive provides services (as an
employee, director, consultant, advisor or otherwise) or in which Executive is a
shareholder, member, partner, joint venturer or investor, excluding interests in
the common stock of any publicly traded corporation of one percent (1%) or less,
and any individual or entity that is affiliated with any such individual or
entity, shall, for purposes of the preceding sentence, be presumed to have acted
at the direction of Executive with respect to any “protected person” who worked
with Executive at any time during the six (6) months prior to termination of the
Employment Period. A “protected person” is a person who at the time of
termination of the Employment Period, or within six (6) months prior thereto, is
or was employed by the Company or any of its Subsidiaries either in a position
of Assistant Vice President or higher, or in a salaried position in any
merchandising group. As to (I) each “protected person” to whom the foregoing
applies, (II) each subcategory of “protected person,” as defined above, (III)
each limitation on (A) employment or other engagement, (B) solicitation and
(C) unsolicited acceptance of services, of each “protected person” and (IV) each
month of the period during which the provisions of this subsection (a) apply to
each of the foregoing, the provisions set forth in this subsection (a) shall be
deemed to be separate and independent agreements. In the event of
unenforceability of any one or more such agreement(s), such unenforceable
agreement(s) shall be deemed automatically reformed in order to allow for the
greatest degree of enforceability authorized by law or, if no such reformation
is possible, deleted from the provisions hereof entirely, and such reformation
or deletion shall not affect the enforceability of any other provision of this
subsection (a) or any other term of this Agreement.

(b) During the course of her employment, Executive will have learned vital trade
secrets of the Company and its Subsidiaries and will have access to confidential
and proprietary information and business plans of the Company and its
Subsidiaries. Therefore, during the Employment Period and for a period of
twenty-four (24) months thereafter (the “Noncompetition

 

-7-



--------------------------------------------------------------------------------

Period”), Executive will not, directly or indirectly, be a shareholder, member,
partner, joint venturer or investor (disregarding in this connection passive
ownership for investment purposes of common stock representing one percent
(1%) or less of the voting power or value of any publicly traded corporation)
in, serve as a director or manager of, be engaged in any employment, consulting,
or fees-for-services relationship or arrangement with, or advise with respect to
the organization or conduct of, or any investment in, any “competitive business”
as hereinafter defined or any Person that engages in any “competitive business”
as hereinafter defined, nor shall Executive undertake any planning to engage in
any such activities. The term “competitive business” (i) shall mean any business
(however organized or conducted, including, without limitation, an on-line,
“ecommerce” or other internet-based business) that competes with a business in
which the Company or any of its Subsidiaries was engaged, or in which the
Company or any Subsidiary was planning to engage, at any time during the
12-month period immediately preceding the date on which the Employment Period
ends, and (ii) shall conclusively be presumed to include, but shall not be
limited to, (A) any business designated as a competitive business in the
Committee Resolution, including, without limitation, an on-line, “ecommerce” or
other internet-based business of any such business, and (B) any other off-price,
promotional, or warehouse-club-type retail business, however organized or
conducted (including, without limitation, an on-line, “ecommerce” or other
internet-based business), that sells apparel, footwear, home fashions, home
furnishings, jewelry, accessories, or any other category of merchandise sold by
the Company or any of its Subsidiaries at the termination of the Employment
Period. For purposes of this subsection (b), a “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization, other than the Company or
its Subsidiaries, and reference to any Person (the “first Person”) shall be
deemed to include any other Person that controls, is controlled by or is under
common control with the first Person. If, at any time, pursuant to action of any
court, administrative, arbitral or governmental body or other tribunal, the
operation of any part of this subsection shall be determined to be unlawful or
otherwise unenforceable, then the coverage of this subsection shall be deemed to
be reformed and restricted as to substantive reach, duration, geographic scope
or otherwise, as the case may be, to the extent, and only to the extent,
necessary to make this paragraph lawful and enforceable to the greatest extent
possible in the particular jurisdiction in which such determination is made.

(c) Executive shall never use or disclose any confidential or proprietary
information of the Company or its Subsidiaries other than as required by
applicable law or during the Employment Period for the proper performance of
Executive’s duties and responsibilities to the Company and its Subsidiaries.
This restriction shall continue to apply after Executive’s employment
terminates, regardless of the reason for such termination. All documents,
records and files, in any media, relating to the business, present or otherwise,
of the Company and its Subsidiaries and any copies (“Documents”), whether or not
prepared by Executive, are the exclusive property of the Company and its
Subsidiaries. Executive must diligently safeguard all Documents, and must
surrender to the Company at such time or times as the Company may specify all
Documents then in Executive’s possession or control. In addition, upon
termination of employment for any reason other than the death of Executive,
Executive shall immediately return all Documents, and shall execute a
certificate representing and warranting that she has returned all such Documents
in Executive’s possession or under her control.

 

-8-



--------------------------------------------------------------------------------

(d) If, during the Employment Period or at any time following termination of the
Employment Period, regardless of the reason for such termination, Executive
breaches any provision of this Section 8, the Company’s obligation, if any, to
pay benefits under Section 5 hereof shall forthwith cease and Executive shall
immediately forfeit and disgorge to the Company, with interest at the prime rate
in effect at Bank of America, or its successor, all of the following: (i) any
benefits theretofore paid to Executive under Section 5; (ii) any unexercised
stock options and stock appreciation rights held by Executive; (iii) if any
other stock-based award vested in connection with or following termination of
the Employment Period, or at any time subsequent to such breach, the value of
such stock-based award at time of vesting plus any additional gain realized on a
subsequent sale or disposition of the award or the underlying stock; and (iv) in
respect of each stock option or stock appreciation right exercised by Executive
within six (6) months prior to any such breach or subsequent thereto and prior
to the forfeiture and disgorgement required by this Section 8(d), the excess
over the exercise price (or base value, in the case of a stock appreciation
right) of the greater of (A) the fair market value at time of exercise of the
shares of stock subject to the award, or (B) the number of shares of stock
subject to such award multiplied by the per-share proceeds of any sale of such
stock by Executive.

(e) Executive shall notify the Company immediately upon securing employment or
becoming self-employed at any time within the Noncompetition Period or the
Nonsolicitation Period, and shall provide to the Company such details concerning
such employment or self-employment as it may reasonably request in order to
ensure compliance with the terms hereof.

(f) Executive hereby advises the Company that Executive has carefully read and
considered all the terms and conditions of this Agreement, including the
restraints imposed on Executive under this Section 8, and agrees without
reservation that each of the restraints contained herein is necessary for the
reasonable and proper protection of the good will, confidential information and
other legitimate business interests of the Company and its Subsidiaries, that
each and every one of those restraints is reasonable in respect to subject
matter, length of time and geographic area; and that these restraints will not
prevent Executive from obtaining other suitable employment during the period in
which Executive is bound by them. Executive agrees that Executive will never
assert, or permit to be asserted on her behalf, in any forum, any position
contrary to the foregoing. Executive also acknowledges and agrees that, were
Executive to breach any of the provisions of this Section 8, the harm to the
Company and its Subsidiaries would be irreparable. Executive therefore agrees
that, in the event of such a breach or threatened breach, the Company shall, in
addition to any other remedies available to it and notwithstanding Section 14,
have the right to preliminary and permanent injunctive relief against any such
breach or threatened breach without having to post bond, and will additionally
be entitled to an award of attorney’s fees incurred in connection with enforcing
its rights hereunder. Executive further agrees that, in the event that any
provision of this Agreement shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, such
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law. Finally, Executive agrees that the
Noncompetition Period and the Nonsolicitation Period shall be tolled, and shall
not run, during any period of time in which Executive is in violation of any of
the terms of this Section 8, in order that the Company shall have the
agreed-upon temporal protection recited herein.

 

-9-



--------------------------------------------------------------------------------

(g) Executive agrees that if any of the restrictions in this Section 8 is held
to be void or ineffective for any reason but would be held to be valid and
effective if part of its wording were deleted, that restriction shall apply with
such deletions as may be necessary to make it valid and effective. Executive
further agrees that the restrictions contained in each subsection of this
Section 8 shall be construed as separate and individual restrictions and shall
each be capable of being severed without prejudice to the other restrictions or
to the remaining provisions.

(h) Executive expressly consents to be bound by the provisions of this Agreement
for the benefit of the Company and its Subsidiaries, and any successor or
permitted assign to whose employ Executive may be transferred, without the
necessity that this Agreement be re-signed at the time of such transfer.
Executive further agrees that no changes in the nature or scope of her
employment with the Company will operate to extinguish the terms and conditions
set forth in Section 8, or otherwise require the parties to re-sign this
Agreement.

(i) The provisions of this Section 8 shall survive the termination of the
Employment Period and the termination of this Agreement, regardless of the
reason or reasons therefor, and shall be binding on Executive regardless of any
breach by the Company of any other provision of this Agreement.

9. ASSIGNMENT. The rights and obligations of the Company shall inure to the
benefit of and shall be binding upon the successors and assigns of the Company.
The rights and obligations of Executive are not assignable, except only that
stock issuable, awards and payments payable to her after her death shall be made
to her estate, except as otherwise provided by the applicable plan or award
documentation, if any.

10. NOTICES. All notices and other communications required hereunder shall be in
writing and shall be given by mailing the same by certified or registered mail,
return receipt requested, postage prepaid. If sent to the Company, the same
shall be mailed to the Company at 770 Cochituate Road, Framingham, Massachusetts
01701, Attention: Chairman of the Executive Compensation Committee, or other
such address as the Company may hereafter designate by notice to Executive, with
a copy to: TJX General Counsel at the same address; and, if sent to Executive,
the same shall be mailed to Executive at her address as set forth in the records
of the Company or at such other address as Executive may hereafter designate by
notice to the Company.

11. WITHHOLDING; CERTAIN TAX MATTERS. Anything to the contrary notwithstanding,
(a) all payments required to be made by the Company hereunder to Executive shall
be subject to the withholding of such amounts, if any, relating to tax and other
payroll deductions as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation, and (b) to the extent any payment
hereunder that is payable by reason of termination of Executive’s employment
constitutes “nonqualified deferred compensation” subject to Section 409A and
would otherwise have been required to be paid during the six (6)-month period
following such termination of employment, it shall instead (unless at the
relevant time Executive is no longer a Specified Employee) be delayed and paid,
without interest, in a lump sum on the date that is six (6) months and one day
after Executive’s

 

-10-



--------------------------------------------------------------------------------

termination (or, if earlier, the date of Executive’s death). Executive
acknowledges that she has reviewed the provisions of this Agreement with her
advisors and agrees that except for the payments described in Section 5(a)(ii)
of this Agreement, the Company shall not be liable to make Executive whole for
any taxes that may become due or payable by reason of this Agreement or any
payment, benefit or entitlement hereunder.

12. RELEASE. Except for payment of any accrued and unpaid Base Salary and
subject to such exceptions as the Company in its discretion may determine for
the payment of other amounts accrued and vested prior to the Date of
Termination, any obligation of the Company to provide compensation or benefits
under Section 5 or Section C.1 of Exhibit C of this Agreement, and (to the
extent permitted by law) any vesting of unvested compensation or benefits in
connection with or following Executive’s termination of employment, are
expressly conditioned on Executive’s execution and delivery to the Company of an
effective release of claims (in the form of release approved by the Committee on
February 1, 2013) as to which all applicable rights of revocation, as determined
by the Company, shall have expired prior to the sixtieth (60th) calendar day
following the Date of Termination (any such timely and irrevocable release, the
“Release of Claims”). Any compensation and benefits that are conditioned on the
delivery of the Release of Claims under this Section 12 and that otherwise would
have been payable prior to such sixtieth (60th) calendar day (determined, for
the avoidance of doubt, after taking into account any other required delays in
payment, including any six-month delay under Section 11) shall, if the Release
of Claims is delivered, instead be paid on such sixtieth (60th) day,
notwithstanding any provision of this Agreement regarding the time of such
payments.

13. GOVERNING LAW. This Agreement and the rights and obligations of the parties
hereunder shall be governed by the laws of the Commonwealth of Massachusetts.

14. ARBITRATION. In the event that there is any claim or dispute arising out of
or relating to this Agreement, or the breach thereof, or otherwise arising out
of or relating to your employment, compensation or benefits with the Company or
the termination thereof, including any claim for discrimination under any local,
state, or federal employment discrimination law (including, but not limited to,
M.G.L. c.151B), and the parties hereto shall not have resolved such claim or
dispute within sixty (60) days after written notice from one party to the other
setting forth the nature of such claim or dispute, then such claim or dispute
shall (except as otherwise provided in Section 8(f)) be settled exclusively by
binding arbitration in Boston, Massachusetts in accordance with the JAMS
Employment Arbitration Rules & Procedures applicable at the time of commencement
of the arbitration by an arbitrator mutually agreed upon by the parties hereto
or, in the absence of such agreement, by an arbitrator selected according to
such Rules. Notwithstanding the foregoing, if either the Company or Executive
shall request, such arbitration shall be conducted by a panel of three
arbitrators, one selected by the Company, one selected by Executive and the
third selected by agreement of the first two, or, in the absence of such
agreement, in accordance with such Rules. Judgment upon the award rendered by
such arbitrator(s) shall be entered in any Court having jurisdiction thereof
upon the application of either party.

 

-11-



--------------------------------------------------------------------------------

15. TERMINATION OF EMPLOYMENT AND SEPARATION FROM SERVICE. All references in the
Agreement to termination of employment, a termination of the Employment Period,
or separation from service, and correlative terms, that result in the payment or
vesting of any amounts or benefits that constitute “nonqualified deferred
compensation” within the meaning of Section 409A shall be construed to require a
Separation from Service, and the Date of Termination in any such case shall be
construed to mean the date of the Separation from Service.

[Remainder of Page Intentionally Left Blank.]

 

-12-



--------------------------------------------------------------------------------

16. ENTIRE AGREEMENT. This Agreement, including Exhibits (which are hereby
incorporated by reference), represents the entire agreement between the parties
relating to the terms of Executive’s employment by the Company and supersedes
all prior written or oral agreements, including, without limitation, the Prior
Agreement, between them.

 

/s/ Nan Stutz

Executive THE TJX COMPANIES, INC. By:  

/s/ Ernie Herrman

 

-13-



--------------------------------------------------------------------------------

EXHIBIT A

Certain Definitions

(a) “Base Salary” means, for any period, the amount described in Section 3(a).

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” means dishonesty by Executive in the performance of her duties,
conviction of a felony (other than a conviction arising solely under a statutory
provision imposing criminal liability upon Executive on a per se basis due to
the Company offices held by Executive, so long as any act or omission of
Executive with respect to such matter was not taken or omitted in contravention
of any applicable policy or directive of the Board), gross neglect of duties
(other than as a result of Disability or death), or conflict of interest which
conflict shall continue for thirty (30) days after the Company gives written
notice to Executive requesting the cessation of such conflict.

In respect of any termination during a Standstill Period, Executive shall not be
deemed to have been terminated for Cause until the later to occur of (i) the
30th day after notice of termination is given and (ii) the delivery to Executive
of a copy of a resolution duly adopted by the affirmative vote of not less than
a majority of the Company’s directors at a meeting called and held for that
purpose (after reasonable notice to Executive), and at which Executive together
with her counsel was given an opportunity to be heard, finding that Executive
was guilty of conduct described in the definition of “Cause” above, and
specifying the particulars thereof in detail; provided, however, that the
Company may suspend Executive and withhold payment of her Base Salary from the
date that notice of termination is given until the earliest to occur of
(A) termination of Executive for Cause effected in accordance with the foregoing
procedures (in which case Executive shall not be entitled to her Base Salary for
such period), (B) a determination by a majority of the Company’s directors that
Executive was not guilty of the conduct described in the definition of “Cause”
effected in accordance with the foregoing procedures (in which case Executive
shall be reinstated and paid any of her previously unpaid Base Salary for such
period), or (C) ninety (90) days after notice of termination is given (in which
case Executive shall then be reinstated and paid any of her previously unpaid
Base Salary for such period). If Base Salary is withheld and then paid pursuant
to clause (B) or (C) of the preceding sentence, the amount thereof shall be
accompanied by simple interest, calculated on a daily basis, at a rate per annum
equal to the prime or base lending rate, as in effect at the time, of the
Company’s principal commercial bank. The Company shall exercise its discretion
under this paragraph consistent with the requirements of Section 409A or the
requirements for exemption from Section 409A.

(d) “Change in Control Event” means a “change in control event” (as that term is
defined in section 1.409A-3(i)(5) of the Treasury Regulations under
Section 409A) with respect to the Company.

 

A-1



--------------------------------------------------------------------------------

(e) “Change of Control” has the meaning given it in Exhibit B.

(f) “Change of Control Termination” means the termination of Executive’s
employment during a Standstill Period (1) by the Company other than for Cause,
or (2) by Executive for good reason, or (3) by reason of death or Disability.

For purposes of this definition, termination for “good reason” shall mean the
voluntary termination by Executive of her employment within one hundred and
twenty (120) days after the occurrence without Executive’s express written
consent of any one of the events described below, provided, that Executive gives
notice to the Company within sixty (60) days of the first occurrence of any such
event or condition, requesting that the pertinent event or condition described
therein be remedied, and the situation remains unremedied upon expiration of the
thirty (30)-day period commencing upon receipt by the Company of such notice:

 

  (I) the assignment to her of any duties inconsistent with her positions,
duties, responsibilities, and status with the Company immediately prior to the
Change of Control, or any removal of Executive from or any failure to reelect
her to such positions, except in connection with the termination of Executive’s
employment by the Company for Cause or by Executive other than for good reason,
or any other action by the Company which results in a diminishment in such
position, authority, duties or responsibilities; or

 

  (II) if Executive’s rate of Base Salary for any fiscal year is less than 100%
of the rate of Base Salary paid to Executive in the completed fiscal year
immediately preceding the Change of Control or if Executive’s total cash
compensation opportunities, including salary and incentives, for any fiscal year
are less than 100% of the total cash compensation opportunities made available
to Executive in the completed fiscal year immediately preceding the Change of
Control; or

 

  (III) the failure of the Company to continue in effect any benefits or
perquisites, or any pension, life insurance, medical insurance or disability
plan in which Executive was participating immediately prior to the Change of
Control unless the Company provides Executive with a plan or plans that provide
substantially similar benefits, or the taking of any action by the Company that
would adversely affect Executive’s participation in or materially reduce
Executive’s benefits under any of such plans or deprive Executive of any
material fringe benefit enjoyed by Executive immediately prior to the Change of
Control; or

 

  (IV) any purported termination of Executive’s employment by the Company for
Cause during a Standstill Period which is not effected in compliance with
paragraph (c) above; or

 

  (V) any relocation of Executive of more than forty (40) miles from the place
where Executive was located at the time of the Change of Control; or

 

  (VI) any other breach by the Company of any provision of this Agreement; or

 

  (VII) the Company sells or otherwise disposes of, in one transaction or a
series of related transactions, assets or earning power aggregating more than
30% of the assets (taken at asset value as stated on the books of the Company
determined in accordance with generally accepted accounting principles
consistently applied) or earning power of the Company (on an individual basis)
or the Company and its Subsidiaries (on a consolidated basis) to any other
Person or Persons (as those terms are defined in Exhibit B).

 

A-2



--------------------------------------------------------------------------------

(g) “Code” means the Internal Revenue Code of 1986, as amended.

(h) “Committee” means the Executive Compensation Committee of the Board.

(i) “Committee Resolution” means the designation of competitive businesses most
recently adopted by the Committee at or prior to the date of execution of this
Agreement for purposes of the restrictive covenants applicable to Executive,
whether or not such designation also applies to other employees of the Company
generally.

(j) “Constructive Termination” means a termination of employment by Executive
occurring within one hundred twenty (120) days of a requirement by the Company
that Executive relocate, without her prior written consent, more than forty
(40) miles from the current corporate headquarters of the Company, but only if
(i) Executive shall have given to the Company notice of intent to terminate
within sixty (60) days following notice to Executive of such required relocation
and (ii) the Company shall have failed, within thirty (30) days thereafter, to
withdraw its notice requiring Executive to relocate. For purposes of the
preceding sentence, the one hundred twenty (120) day period shall commence upon
the end of the thirty (30)-day cure period, if the Company fails to cure within
such period.

(k) “Date of Termination” means the date on which Executive’s employment
terminates.

(l) “Disabled”/“Disability” means a medically determinable physical or mental
impairment that (i) can be expected either to result in death or to last for a
continuous period of not less than six months and (ii) causes Executive to be
unable to perform the duties of her position of employment or any substantially
similar position of employment to the reasonable satisfaction of the Committee.

(m) “End Date” has the meaning set forth in Section 1 of the Agreement.

(n) “ESP” means the Company’s Executive Savings Plan.

(o) “GDCP” means the Company’s General Deferred Compensation Plan.

(p) “LRPIP” has the meaning set forth in Section 3(b) of the Agreement.

(q) “MIP” has the meaning set forth in Section 3(b) of the Agreement.

(r) “Section 409A” means Section 409A of the Code.

 

A-3



--------------------------------------------------------------------------------

(s) “Separation from Service” shall mean a “separation from service” (as that
term is defined at Section 1.409A-1(h) of the Treasury Regulations under
Section 409A) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single “service recipient” with
the Company under Section 1.409A-1(h)(3) of such Treasury Regulations. The
Committee may, but need not, elect in writing, subject to the applicable
limitations under Section 409A, any of the special elective rules prescribed in
Section 1.409A-1(h) of the Treasury Regulations for purposes of determining
whether a “separation from service” has occurred. Any such written election
shall be deemed part of the Agreement.

(t) “Specified Employee” shall mean an individual determined by the Committee or
its delegate to be a specified employee as defined in subsection (a)(2)(B)(i) of
Section 409A. The Committee may, but need not, elect in writing, subject to the
applicable limitations under Section 409A, any of the special elective rules
prescribed in Section 1.409A-1(i) of the Treasury Regulations for purposes of
determining “specified employee” status. Any such written election shall be
deemed part of the Agreement.

(u) “Standstill Period” means the period commencing on the date of a Change of
Control and continuing until the close of business on the last business day of
the 24th calendar month following such Change of Control.

(v) “Stock Incentive Plan” has the meaning set forth in Section 3(b) of the
Agreement.

(w) “Subsidiary” means any corporation in which the Company owns, directly or
indirectly, 50% or more of the total combined voting power of all classes of
stock.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

Definition of “Change of Control”

“Change of Control” shall mean the occurrence of any one of the following
events:

(a) there occurs a change of control of the Company of a nature that would be
required to be reported in response to Item 5.01 of the Current Report on Form
8-K (as amended in 2004) pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) or in any other filing under the
Exchange Act; provided, however, that no transaction shall be deemed to be a
Change of Control (i) if the person or each member of a group of persons
acquiring control is excluded from the definition of the term “Person” hereunder
or (ii) unless the Committee shall otherwise determine prior to such occurrence,
if Executive or an Executive Related Party is the Person or a member of a group
constituting the Person acquiring control; or

(b) any Person other than the Company, any wholly-owned subsidiary of the
Company, or any employee benefit plan of the Company or such a subsidiary
becomes the owner of 20% or more of the Company’s Common Stock and thereafter
individuals who were not directors of the Company prior to the date such Person
became a 20% owner are elected as directors pursuant to an arrangement or
understanding with, or upon the request of or nomination by, such Person and
constitute a majority of the Company’s Board of Directors; provided, however,
that unless the Committee shall otherwise determine prior to the acquisition of
such 20% ownership, such acquisition of ownership shall not constitute a Change
of Control if Executive or an Executive Related Party is the Person or a member
of a group constituting the Person acquiring such ownership; or

(c) there occurs any solicitation or series of solicitations of proxies by or on
behalf of any Person other than the Company’s Board of Directors and thereafter
individuals who were not directors of the Company prior to the commencement of
such solicitation or series of solicitations are elected as directors pursuant
to an arrangement or understanding with, or upon the request of or nomination
by, such Person and constitute a majority of the Company’s Board of Directors;
or

(d) the Company executes an agreement of acquisition, merger or consolidation
which contemplates that (i) after the effective date provided for in the
agreement, all or substantially all of the business and/or assets of the Company
shall be owned, leased or otherwise controlled by another Person and
(ii) individuals who are directors of the Company when such agreement is
executed shall not constitute a majority of the board of directors of the
survivor or successor entity immediately after the effective date provided for
in such agreement; provided, however, that unless otherwise determined by the
Committee, no transaction shall constitute a Change of Control if, immediately
after such transaction, Executive or any Executive Related Party shall own
equity securities of any surviving corporation (“Surviving Entity”) having a
fair value as a percentage of the fair value of the equity securities of such
Surviving Entity greater than 125% of the fair value of the equity securities of
the Company owned by Executive and any Executive Related Party immediately prior
to such transaction, expressed as a percentage of the fair value of all equity
securities of the Company immediately prior to such transaction (for purposes of

 

B-1



--------------------------------------------------------------------------------

this paragraph ownership of equity securities shall be determined in the same
manner as ownership of Common Stock); and provided, further, that, for purposes
of this paragraph (d), a Change of Control shall not be deemed to have taken
place unless and until the acquisition, merger, or consolidation contemplated by
such agreement is consummated (but immediately prior to the consummation of such
acquisition, merger, or consolidation, a Change of Control shall be deemed to
have occurred on the date of execution of such agreement).

In addition, for purposes of this Exhibit B the following terms have the
meanings set forth below:

“Common Stock” shall mean the then outstanding Common Stock of the Company plus,
for purposes of determining the stock ownership of any Person, the number of
unissued shares of Common Stock which such Person has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) upon the exercise of conversion rights, exchange rights, warrants or
options or otherwise. Notwithstanding the foregoing, the term Common Stock shall
not include shares of Preferred Stock or convertible debt or options or warrants
to acquire shares of Common Stock (including any shares of Common Stock issued
or issuable upon the conversion or exercise thereof) to the extent that the
Board of Directors of the Company shall expressly so determine in any future
transaction or transactions.

A Person shall be deemed to be the “owner” of any Common Stock:

(i) of which such Person would be the “beneficial owner,” as such term is
defined in Rule 13d-3 promulgated by the Securities and Exchange Commission (the
“Commission”) under the Exchange Act, as in effect on March 1, 1989; or

(ii) of which such Person would be the “beneficial owner” for purposes of
Section 16 of the Exchange Act and the rules of the Commission promulgated
thereunder, as in effect on March 1, 1989; or

(iii) which such Person or any of its affiliates or associates (as such terms
are defined in Rule 12b-2 promulgated by the Commission under the Exchange Act,
as in effect on March 1, 1989), has the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options or otherwise.

“Person” shall have the meaning used in Section 13(d) of the Exchange Act, as in
effect on March 1, 1989.

An “Executive Related Party” shall mean any affiliate or associate of Executive
other than the Company or a majority-owned subsidiary of the Company. The terms
“affiliate” and “associate” shall have the meanings ascribed thereto in Rule
12b-2 under the Exchange Act (the term “registrant” in the definition of
“associate” meaning, in this case, the Company).

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

Change of Control Benefits

C.1. Benefits Upon a Change of Control Termination. Executive shall be entitled
to the payments and benefits described in this Section C.1 in the event of a
Change of Control Termination.

(a) The Company shall pay to Executive (1) as hereinafter provided, an amount
equal to the sum of (A) two times her Base Salary for one year at the rate in
effect immediately prior to the Date of Termination or the Change of Control,
whichever is higher, plus (B) two times the target award opportunity most
recently granted to Executive prior to the Change of Control under MIP, which
opportunity (if expressed as a percentage of Base Salary) shall be determined by
reference to Executive’s Base Salary for one year at the rate in effect
immediately prior to the Date of Termination or the Change of Control, whichever
is higher; plus (2) within thirty (30) days following the Change of Control
Termination, the accrued and unpaid portion of her Base Salary through the Date
of Termination, subject to the following. If Executive is eligible for long-term
disability compensation benefits under the Company’s long-term disability plan,
the amount payable under (1)(A) above shall be reduced by the annual long-term
disability compensation benefit for which Executive is eligible under such plan
for the two-year period over which the amount payable under (1)(A) above is
measured. To avoid duplication of benefits, if for any period Executive receives
long-term disability compensation payments under a long-term disability plan of
the Company as well as payments under the first sentence of this subsection (a),
and if the sum of such payments for any period exceeds the payment for such
period to which Executive is entitled under the first sentence of this
subsection (a) (determined without regard to the second sentence of this
subsection (a)), she shall promptly pay such excess in reimbursement to the
Company. If the Change of Control Termination occurs in connection with a Change
of Control that is also a Change in Control Event, the amount described under
(1) above shall be paid in a lump sum on the date that is six (6) months and one
day following the date of the Change of Control Termination (or, if earlier, the
date of Executive’s death), unless Executive is not a Specified Employee on the
relevant date, in which case the amount described under (1) above shall instead
be paid thirty (30) days following the date of the Change of Control
Termination. If the Change of Control Termination occurs more than two years
after a Change in Control Event or in connection with a Change of Control that
is not a Change in Control Event, the amount described under (1) above shall be
paid, except as otherwise required by Section 11 of the Agreement, in the same
manner as Base Salary continuation would have been paid in the case of a
termination by the Company other than for Cause under Section 5(a).

(b) Until the second anniversary of the Date of Termination, the Company shall
maintain in full force and effect for the continued benefit of Executive and her
family all life insurance and medical insurance plans and programs in which
Executive was entitled to participate immediately prior to the Change of
Control, provided, that Executive’s continued participation is possible under
the general terms and provisions of such plans and programs. In the event that
Executive is ineligible to participate in such plans or programs, or if the
Company determines in its discretion that continued participation could give
rise to a tax or penalty, the Company shall provide for an alternative
arrangement (such as a cash payment) in lieu of continued coverage.

 

C-1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company’s obligations hereunder with respect
to life or medical coverage or benefits shall be deemed satisfied to the extent
(but only to the extent) of any such coverage or benefits provided by another
employer.

(c) On the date that is six (6) months and one day following the date of the
Change of Control Termination (or, if earlier, the date of Executive’s death),
the Company shall pay to Executive or her estate, in lieu of any automobile
allowance, the present value of the automobile allowance (at the rate in effect
prior to the Change of Control) it would have paid for the two years following
the Change of Control Termination (or until the earlier date of Executive’s
death, if Executive dies prior to the date of the payment under this Section
C.1(c)); provided, that if the Change of Control is not a Change of Control
Event, such amount shall instead be paid in the same manner as Executive’s
automobile allowance would have been paid in the case of a termination by the
Company other than for Cause under Section 5(a); and further provided, that if
Executive is not a Specified Employee on the relevant date, any lump sum payable
under this Section C.1(c) shall instead by paid within thirty (30) days
following the Change of Control Termination.

C.2. Payment Adjustment. Payments under this Exhibit C shall be made without
regard to whether the deductibility of such payments (or any other payments or
benefits to or for the benefit of Executive) would be limited or precluded by
Section 280G of the Code (“Section 280G”) and without regard to whether such
payments (or any other payments or benefits) would subject Executive to the
federal excise tax levied on certain “excess parachute payments” under
Section 4999 of the Code (the “Excise Tax”); provided, that if the total of all
payments to or for the benefit of Executive, after reduction for all federal
taxes (including the excise tax under Section 4999 of the Code) with respect to
such payments (“Executive’s total after-tax payments”), would be increased by
the limitation or elimination of any payment under Section C.1. or Section C.3.
of this Exhibit, or by an adjustment to the vesting of any equity-based or other
awards that would otherwise vest on an accelerated basis in connection with the
Change of Control, amounts payable under Section C.1. and Section C.3. of this
Exhibit shall be reduced and the vesting of equity-based and other awards shall
be adjusted to the extent, and only to the extent, necessary to maximize
Executive’s total after-tax payments. Any reduction in payments or adjustment of
vesting required by the preceding sentence shall be applied, first, against any
benefits payable under Section C.1(a)(1) of this Exhibit, then against any
benefits payable under Section C.3 of this Exhibit, then against the vesting of
any performance-based restricted stock awards that would otherwise have vested
in connection with the Change of Control, then against the vesting of any other
equity-based awards, if any, that would otherwise have vested in connection with
the Change of Control, and finally against all other payments, if any. The
determination as to whether Executive’s payments and benefits include “excess
parachute payments” and, if so, the amount and ordering of any reductions in
payment required by the provisions of this Section C.2 shall be made at the
Company’s expense by PricewaterhouseCoopers LLP or by such other certified
public accounting firm as the Committee may designate prior to a Change of
Control (the “accounting firm”). In the event of any underpayment or overpayment
hereunder, as determined by the accounting firm, the amount of such underpayment
or overpayment shall forthwith and in all events within thirty (30) days of such
determination be paid to Executive or refunded to the Company, as the case may
be, with interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code.

 

C-2



--------------------------------------------------------------------------------

C.3. Settlement of MIP and LRPIP. Upon the occurrence of a Change of Control,
Executive’s interest in MIP and LRPIP shall be settled automatically by the
payment to Executive, in a lump sum within thirty (30) days following the Change
of Control, of an amount equal to the sum of Executive’s target award
opportunities with respect to each award granted to Executive under MIP and
LRPIP for the fiscal year (in the case of MIP), and any performance cycle (in
the case of LRPIP), that begins before and ends after the date of the Change of
Control; provided, that for purposes of this Section C.3, unless Executive has
been granted new award opportunities under MIP for such fiscal year and under
LRPIP for the performance cycle commencing with such fiscal year, Executive’s
most recent target award opportunities under MIP and LRPIP shall be deemed to
have been granted to Executive under MIP and LRPIP with respect to such fiscal
year and such performance cycle, respectively.

C.4. Other Benefits. In addition to the amounts that may be payable under
Sections C.1 or C.3 (but without duplication of any payments or benefits to
which Executive may be entitled under any provision of this Agreement, and
subject to Section C.2), upon and following a Change of Control Executive or her
legal representative shall be entitled to: (i) her Stock Incentive Plan
benefits, if any, under Section 3(b) (Existing Awards) and Section 3(c) (New
Stock Awards); and (ii) any unpaid amounts to which Executive is entitled under
MIP with respect to any fiscal year completed prior to the Change of Control, or
under LRPIP with respect to any performance cycle completed prior to the Change
of Control; and (iii) the payment of her vested benefits under the plans
described in Section 3(f) (Qualified Plans; Other Deferred Compensation Plans)
and any vested benefits under the Company’s frozen GDCP.

C.5. Noncompetition; No Mitigation of Damages; etc.

(a) Noncompetition. Upon a Change of Control, any agreement by Executive not to
engage in competition with the Company subsequent to the termination of her
employment, whether contained in an employment agreement or other agreement,
shall no longer be effective.

(b) No Duty to Mitigate Damages. Executive’s benefits under this Exhibit C shall
be considered severance pay in consideration of her past service and her
continued service from the date of this Agreement, and her entitlement thereto
shall neither be governed by any duty to mitigate her damages by seeking further
employment nor offset by any compensation which she may receive from future
employment.

(c) Legal Fees and Expenses. The Company shall pay all legal fees and expenses,
including but not limited to counsel fees, stenographer fees, printing costs,
etc. reasonably incurred by Executive in contesting or disputing that the
termination of her employment during a Standstill Period is for Cause or other
than for good reason (as defined in the definition of Change of Control
Termination) or obtaining any right or benefit to which Executive is entitled
under this Agreement following a Change of Control. Any amount payable under
this Agreement that is not paid when due shall accrue interest at the prime rate
as from time to time in effect at Bank of America, or its successor, until paid
in full. All payments and reimbursements under this Section shall be made
consistent with the applicable requirements of Section 409A.

(d) Notice of Termination. During a Standstill Period, Executive’s employment
may be terminated by the Company only upon thirty (30) days’ written notice to
Executive.

 

C-3